DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Gurr on 08/15/2022.

The application has been amended as follows: 
Claim 3 has been cancelled.
Claim 4 has been cancelled.
Claim 5 has been cancelled.
Claim 6 has been cancelled.
Claim 7 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1,
The prior art of record fails to teach or to reasonably suggest:
 A system for locating an object coupled to a location tag comprising: 
a first user device having a display; 
a first location tag, paired with the first user device, generating a location signal; 
the first user device programmed to: 
receive the location signal, 
generate a direction vector based on the location signal, 
generate and display an arrow, on the display, based on the location signal, indicative of the location of the location tag, 
and, 
generate and display identification information related to the object, on the display, upon receipt of the location signal; and 
a long-range tag location system, in communication with the first user device and the first location tag, for locating the first location tag at long distances; a short-range tag location system, in communication with the first user device and first location tag for locating the first location tag at short distances; and, 
an ultra-short-range tag location system in communication with the first user
device and first location tag for locating the first location tag at ultra-short
 distances.
With regard to independent claim 2,
As defined by the Applicant’s specification, which discloses that “long-range” is defined as to a “wireless network adapter, such as a mobile network adapter used with cellular communications technology…”; “short-range” is defined as a “wireless network adapter that uses protocols such as Wi-Fi and Bluetooth…”; and “ultra-short-range” is defined as “… a predetermined distance “y”. In a preferred embodiment, y is between about 5 feet and 10 feet, but other distances may be chosen, so long as they are less than ‘short-range’…”.
The prior art of record fails to teach or to reasonably suggest:
A system for locating an object attached to a location tag comprising:
a server, having a processor, connected to a database; 
a plurality of user devices in communication with the server;
a plurality of location tags, each location tag of the plurality of location tags paired with a unique user device of the plurality of user devices; 
a long-range tag location system, in communication with the plurality of user devices, the plurality of location tags and the server, for locating the plurality of location tags at long distances; 
a short-range tag location system, in communication with the plurality of user devices, the plurality of location tags and the server for locating the plurality of location tags at short distances; 
and, 
an ultra-short-range tag location system in communication with the plurality of user devices and the plurality of location tags and the server for locating the plurality of location tags at ultra-short distances; 
wherein the ultra-short-range system further comprises a short-range beacon system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ROBINTON (U.S. Pub. 2017/0017947) teaches in [0041] utilization of a Bluetooth, WiFi, optical, any other type of RF protocols such as ZigBee, Zwave, etc., and/or sound based communication channel 110 between the mobile device 104 and smart tag 108; and [0046] teaches a communication link 104 that may be NFC or any other variety of link.  Robinton fails to teach that the user device, tag and server are all connected by each of a long range, short range and ultra-short range comm link.
HOYER (U.S. Pub. 2016/0021091) teaches in [0030] a communication system 100 including a mobile device 104, a smart tag 108, a tag platform 112, and an authentication service 116, each of which are interconnected or in communication with one another via one or more communication networks 118;  [0031] teaches utilization of a Bluetooth, WiFi, optical, any other type of RF protocols such as ZigBee, Zwave, etc., and/or sound based communication channel 110 between the mobile device 104 and smart tag 108. Hoyer fails to teach that the user device, tag and server are all connected by each of a long range, short range and ultra-short range comm link.
KITADE (U.S. Pub. 2019/0114899) teaches in [0041] a radio tag 220 which can be attached not only to a clerk or station worker but to an arbitrary person or object. When the information of a user's child is stored in the radio tag 220, and the radio tag 220 is attached to a cloth of the child or the like, as shown in FIG. 6, even if a child 601 gets lost, a parent 602 who wears the eyeglasses-type wearable terminal 200 can see a screen display 603 and immediately recognize which child exists at which position in which direction at which distance.
TER BEEST (U.S. Pub. 10,262,437) teaches in column 13:20-27, a blockchain data overlay including an object ledger which stores  object related information.
LaMOUNTAIN (U.S. Pub. 2020/0143354) teaches in [0005] using blockchain technology to create transaction records for ownership transfers and enable viewers to verify authenticity before interacting with the content of an augmented reality object, thereby reducing opportunities for fraud.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689